Title: To Thomas Jefferson from Caesar Augustus Rodney, 31 August 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir
                            
                            Wilmington August 31. 1807.
                        
                        On my return this evening from New Castle I received your favor of the 26th. inst I remember perfectly, when
                            the subject of an attachment was spoken of, I was of opinion, that however parties, who were able to pay for them, might
                            purchase any number of subpenas, & summon with their own process, whom they pleased; the Court would not enforce an
                            obedience by attachment, which is the process of the Court, to subpenas served on those who had duties to perform
                            paramount to the obligations of a witness. So many cases of this kind may be adduced, that I think the principle must be
                            conceded. I was also of opinion that there was no officer that I knew of, whose duty it was to serve an attachment issued
                            by a Court of one District into another. Not the Marshall of the District in which the Court sits, because by the express
                            language of the law he is only to serve the process of the Court within his District: Nor the Marshall of the other
                            District, because he is not an officer of the Court from whom the process issues nor amenable to them for refusing to
                            serve it. I am also of opinion they could not compel a person to give a deposition who was out of their jurisdiction.
                        Such are my present impressions, but I shall proceed to investigate & maturely to consider the questions
                            proposed & give you a formal opinion as soon as possible agreeably to your request. We are trying the suits by the
                            Chesapeake & Delaware Canal Company [agn.] the subscribers to the
                                Stock. If we succeed the work will progress, & I am anxious for
                            it, in a national view.
                        Will you be good enough to inform me, whether you received a letter I enclosed you from—Capt. Crowningsheild.
                        I was delighted with Hay’s opening speech. It was sound & manly, and worthy of the great public cause he
                            supported. I see they wish to overturn the opinion of the Supreme Court, which at the very time it was delivered I thought
                            would fin Burr’s case. It is impossible tho’ that they should
                            succeed. 
                  I remain Dr. Sir Yours Very Sincerly & Affeccy.
                        
                            C. A. Rodney
                            
                        
                    